IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-85,283-01



                        EX PARTE JAMES CALVERT, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   IN CAUSE NO. 241-1467-12 IN THE 241ST JUDICIAL DISTRICT COURT
                           SMITH COUNTY



       Per curiam.


                                           ORDER

       In October 2015, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 On June 19, 2018, the State filed in this Court

its brief on Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b), and two


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                   Calvert - 2

motions for extension filed pursuant to Article 11.071 § 4A, Applicant’s initial

application for a writ of habeas corpus was due to be filed in the trial court on or before

January 30, 2019. See Ex parte Calvert, No. WR-85,283-01 (Tex. Crim. App. Nov. 14,

2018) (not designated for publication).

       It has been almost two years since the application was due in the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within

180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish